MORRISON, Judge.
The offense is driving while intoxicated; the punishment, 90 days in jail and a fine of $150.00.
No statement of facts accompanies the record.
Appellant’s sole contention, which is presented by formal bill of exception No. 1, is that the complaint did not have the same file number as the information and was not attached to the information.
The complaint and information before us appear to have been filed on the same day and are regular on their face.
There is no motion to quash the information in the record, and our consideration of the alleged error is precluded by Article 523, Vernon’s Ann.C.C.P., and our holdings in Billingslea v. State, 160 Tex.Cr.R. 244, 268 S.W.2d 668, and Howard v. State, 157 Tex.Cr.R. 114, 247 S.W.2d 112.
Finding no reversible error, the judgment-of the trial court is affirmed.